DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, claims 9-13, in the reply filed on 4/9/2021 is acknowledged. The traversal is on the grounds that the products of claims 9-13 require process limitations and therefore the product of Invention II could not have been made by a materially different process such as casting. A product defined by the process by which it can be made is still a product claim, and a process limitation in a product claim is nothing more than a permissible technique to define the product. See MPEP 806.05(f). Such a process limitation does not restrict the product claim only to those products made by the process limitation. This argument is therefore not persuasive. Applicant also argues due to the interconnected nature of the two inventions, a search for one would encompass a search for the other. As already explained above, the product is not exclusively restricted by the process limitations. Therefore, this argument is unpersuasive because a search for the product would not necessarily encompass a search for the process.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kohler et al. (US 4,599,110).
Regarding claim 9, Kohler teaches a valve seat ring which is formed of powder containing 9.6-14.4 wt% cobalt and made by pressing and sintering (col. 2, lines 1-15). The prior art composition lies within the claimed composition, thereby anticipating it. See MPEP 2131.03. Although Kohler does not expressly teach the valve seat ring is made by the claimed process steps with respect to particle size, these limitations are product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Since the claim does not recite any particular physical features in the claimed product resulting from the process steps (other than cobalt content), nor does the specification describe any such features, the claimed valve seat ring is considered to be anticipated by the prior art valve seat ring of Kohler.
Regarding claims 10 and 13, Kohler teaches a valve seat ring which is formed of powder containing 9.6-14.4 wt% cobalt and made by pressing and sintering (col. 2, lines 1-15). The prior art composition lies within the claimed composition, thereby anticipating it. See MPEP 2131.03. Kohler teaches the valve seat ring is used as part of a valve of a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heckendorn et al. (DE 10-2015-213706). Reference will be made to the English language equivalent US 2018/0209311 for convenience.
Regarding claim 9, Heckendorn teaches a valve seat ring composed of a pressed and sintered material (¶ 16). The valve seat ring includes 0-4% by weight Co 
Regarding claim 10, Heckendorn teaches a tribological system including a valve seat ring composed of a pressed and sintered material (¶ 16) and a valve (¶ 17), which intrinsically includes the claimed valve body for closing a valve opening. The valve seat ring includes 0-4% by weight Co powder (¶ 16). The prior art composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Although Heckendorn does not expressly teach the valve seat ring is made by the claimed process steps with respect to particle size, these limitations are product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in 
Regarding claim 12, Heckendorn teaches nitriding or hardening the valve (¶ 21). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to nitride or harden the valve ring because, as taught by Heckendorn, this reduces wear and improves sealing action of the valve during operation (¶ 21).
Regarding claim 13, Heckendorn teaches a tribological system including a valve seat ring composed of a pressed and sintered material (¶ 16) and a valve (¶ 17), which intrinsically includes the claimed valve body for closing a valve opening. Heckendorn further teaches such tribological systems are used in a cylinder head of an internal combustion engine of a motor vehicle (¶ 3-6). The valve seat ring includes 0-4% by weight Co powder (¶ 16). The prior art composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Although Heckendorn does not expressly teach the valve seat ring is made by the claimed process steps with respect to particle size, these limitations are product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (US 4,599,110), as applied to claim 10, further in view of Lehrkamp et al. (US 2013/0220263).
Regarding claim 11, the limitations of claim 10 have been addressed above. Kohler does not expressly teach the valve body of the tribological system includes X45CrSi-9 or is X45CrSi-9. Lehrkamp teaches a valve system in an internal combustion engine (¶ 1). The valve of Lehrkamp is made from a valve steel (¶ 16) such as X45CrSi-9 (¶ 17). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use X45CrSi-9 for the valve of Kohler because such a material is a known and preferable material for valves, as taught by Lehrkamp.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (US 4,599,110), as applied to claim 10, further in view of Heckendorn et al. (DE 10-2015-213706).
Regarding claim 12, the limitations of claim 10 have been addressed above. Kohler does not expressly teach nitriding of hardening of the valve seat ring. Heckendorn teaches nitriding or hardening the valve (¶ 21). It would have been obvious .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heckendorn et al. (DE 10 2015 213706), as applied to claim 10, further in view of Lehrkamp et al. (US 2013/0220263).
Regarding claim 11, the limitations of claim 10 have been addressed above. Heckendorn does not expressly teach the valve body of the tribological system includes X45CrSi-9 or is X45CrSi-9. Lehrkamp teaches a valve system in an internal combustion engine (¶ 1). The valve of Lehrkamp is made from a valve steel (¶ 16) such as X45CrSi-9 (¶ 17). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use X45CrSi-9 for the valve of Heckendorn because such a material is a known and preferable material for valves, as taught by Lehrkamp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/XIAOBEI WANG/Primary Examiner, Art Unit 1784